DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein a first perpendicular distance from a center line, which passes through a center of the transmission area and is perpendicular to an upper surface of the substrate, to an edge of the first hole is less than a second perpendicular distance from the center line to an edge of the second hole, and the first perpendicular distance is less than a third perpendicular distance from 20the center line to a bypass line closest to the transmission area among the bypass lines” including the remaining limitations.

	Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “and an optical functional section including a second hole corresponding to the 25transmission area and having a larger diameter than the first hole over the metal layer, wherein a first perpendicular distance from a center line, which passes through a center of the transmission area and is perpendicular to an upper surface of the substrate, to an edge of the first hole is less than a third perpendicular distance from the center line to a bypass line closest to the transmission area among the bypass lines ” including the remaining limitations.
	Claims 2-12 and 14-20 are allowable, at least, because of their dependencies on claims 1 and 13, respectively.

Examiner Note: Regarding Claim 1, Shin (WIPO Pub. No. Wo2020/158962, English Machine Translation attached, Equivalent US PG Pub. No. 2022/0077193 used for clarity purposes) discloses, at least in figure 4A, a display apparatus (title) comprising: 5a substrate (1515, ¶ [0106]) including a transmission area (215, ¶ [0108]), a display area (220, ¶ [0099]) surrounding the transmission area (215), and a first non-display area (in 210 between 215 and 220) between the transmission area (215) and the display area (220); a display layer (151, includes elements on right side of via, ¶ [0041]) including display elements in the display area (¶ [0061], OLED elements) and bypass lines (214a, ¶ [0098]) in the first non-display area (210); 10an encapsulation member (1442, ¶ [0112]) that covers the display elements (of 151) and the bypass lines (214a); a metal layer (214b, ¶ [0113]) on the encapsulation member (1442), overlapping the bypass lines (214a), and including a first hole (the via 215) corresponding to the transmission area (215); but fails to disclose: and an optical functional section including a second hole corresponding to the transmission area over the metal layer, “15wherein a first perpendicular distance from a center line, which passes through a center of the transmission area and is perpendicular to an upper surface of the substrate, to an edge of the first hole is less than a second perpendicular distance from the center line to an edge of the second hole, and the first perpendicular distance is less than a third perpendicular distance from 20the center line to a bypass line closest to the transmission area among the bypass lines”.
  There is no second hole in a layer over the metal layer that corresponds to the transmission area and, of course, the first hole being smaller than the second is not disclosed by Shin.
Relevant references of the Prior Art show openings in display devices for cameras and sensors but the sides of the openings are parallel, not flared out at the top as claimed (see applicant’s figure 11A).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879